DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/08/2021 has been entered.

Response to Amendment
3. 	Claims 1,3-8 are pending.
	Claims 1 and 8 have been amended.
	Claim 2 has been canceled.
	
Response to Arguments
4.	Applicant’s arguments with respect to claims 1,5 and 8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	Claims 1, 3-8 are rejected under 35 U.S.C. 103 as being unpatentable over Choh (US 2019/0087506 hereinafter referred to as Choh) in view of Soderberg et al. (US 6,519,626 hereafter referred to as Soderberg).

Regarding claim 1,
Soderberg teaches:
(Choh [0012] and Fig. 2, determining patterns of URLs. Anchor matching s system to determine the URLs pattern). 
“extracting at least one URL address from a plurality of URL addresses in a target server” (Choh [0011] [0072], suffixes of URLs. Each suffix corresponds to the last character of each URL after a non-relevant component removed from the URL).
“receiving said at least one URL address extracted from the target serve checking a character located at a designated position of a character string in said at least one URL address and determining if said character is a predetermined identification character;” (Choh [0010], determining whether the suffix ends with a slash character to determine a match with new pattern).
“requesting a response corresponding to the received URL address from the target server when said character is not said predetermined identification character” (Choh [0010] [0011], if the suffix does not end with the slash character, identifying the next new suffix to compare the suffixes to determine whether the two suffixes match. The new suffix obtained from a new URL). 
 “extracting a response URL address corresponding to the received URL address from a response data sent by the target server responsive to the response request; and” (Choh [0011] [0072], the new suffix from new URL to be compared with stored suffix. The suffix obtained the URL after non-relevant components removed from the URL).
“determining a resource indicated by the received URL address by using the response URL address” (Cho [0010] [0011], comparing two URL suffixes to determine a match based on the suffix pattern ends with slash character. Repeatedly comparing the suffixes).
“a resource” indicated by the URL after comparing the suffixes based on the slash character at the end of the suffix.
Soderberg teaches a convention use of a forward slash for a URL. If the URL ends with forward slash, the URL represent a directory, and when the URL ending without the forward slash, it represents a file URL (Soderberg col. 11 lines 12 -30).  
Both Choh and Soderberg teach analyzing a uniform resource locator (URL). Therefore, it would have been obvious before the effective filing date of the claimed invention to one with ordinary skill in the art to modify Choh to determine whether a URL represents a directory or a file based on a forward slash character as disclosed by Soderberg, such feature is conventionally known  to identify whether a URL is represent a file or directory, and would have been consistent with rationale of use of known technique to improve similar devices (methods, or products) in same way (MPEP 2143 (1) (C).

Regarding claim 3, the combination of Choh and Soderberg teaches all the limitations of claim 1. 
Choh teaches: 
“wherein the requesting of the response includes requesting a response corresponding to the received URL address from the target server when the character located at the designated position is not the identification character.” (Choh [0010] [0011], if the suffix does not end with the slash, identifying the next new suffix to compare the suffix. The next new suffix obtained from the new URL).   


Choh does not teach: 
“wherein the determining of the resource includes determining that the received URL address indicates a directory resource when the character located at the designated position of the character string in the response URL address is a predetermined identification character, and determining that the received URL address indicates a file resource when the character located at the designated position is not the identification character.”
Soderberg teaches:
“wherein the determining of the resource includes determining that the received URL address indicates a directory resource when the character located at the designated position of the character string in the response URL address is a predetermined identification character, and determining that the received URL address indicates a file resource when the character located at the designated position is not the identification character.” (Soderberg col. 11 lines 12 -30, if a URL ends with a forward slash, the URL represent a directory, if the URL does not end with the forward slash, it represents a file. Examiner notes: Choh teaches determining if the two suffixes end with the slash character as explained above with respect to claim 1).
Both Choh and Soderberg teach analyzing a uniform resource locator (URL). Therefore, it would have been obvious before the effective filing date of the claimed invention to one with ordinary skill in the art to modify Choh to determine whether a URL represents a directory or a file based on a forward slash character as disclosed by Soderberg, such feature is conventionally known  to identify whether a URL is represent a file or directory, and would have been 

Regarding claim 5,
Choh teaches;
“A method of determining, by a computer server, a resource corresponding to a uniform resource locator (URL) address,” (Choh [0012] and Fig. 2, determining patterns of URLs. Anchor matching s system to determine the URLs pattern).
“the method comprising: extracting a URL address from a plurality of URL addresses in a target server;” (Choh [0011] [0072], suffixes of URLs. Each suffix corresponds to the last character of each URL after a non-relevant component removed from the URL).
“receiving said URL address extracted from the target server; checking whether the last character of the received URL address is a slash; (Choh [0010], determining whether the suffix to ends with a slash character to determine a match with new pattern).
“requesting a response to the received URL address from the target server when the last character of the received URL address is not a slash” (Choh [0010] [0011], if the suffix does not end with the slash, identifying the next new suffix to compare the suffixes to determine whether the two suffixes match. The new suffix obtained from a new URL). 
“checking a response URL address included in response data sent by the target server responsive to the response request” (Choh [0011] [0072], the new suffix from new URL to be compared with stored suffix. The suffix obtained the URL after non-relevant components removed from the URL).
a file resource when the response URL address is the same as the received URL address; and determining that the received URL address indicates a directory resource when the response URL address has a slash added at the end of the response URL address.” (Cho [0010] [0011], comparing two URL suffixes, and determining a match based on the suffixes end with a slash character, and continue the comparing with the next new suffix if the suffix does not end with the slash character. The new suffix obtained from new URL. Inherently when the suffixes do not match (i.e., not ending with slash character), they are the same as being not ending with the slash character). 
Choh does not explicitly teach “a file resource” and “a directory resource” indicated by the URL after comparing the suffixes based on the slash character at the end of the suffix.
Soderberg teaches a convention use of forward slash for a URL. If the URL ends with a forward slash, the URL represent a directory, and when the URL ending without forward slash represents a file URL (Soderberg col. 11 lines 12 -30). 
Both Choh and Soderberg teach analyzing a uniform resource locator (URL). Therefore, it would have been obvious before the effective filing date of the claimed invention to one with ordinary skill in the art to modify Choh to determine whether a URL represents a directory or a file based on a forward slash character as disclosed by Soderberg, such feature is conventionally known  to identify whether a URL is represent a file or directory, and would have been consistent with rationale of use of known technique to improve similar devices (methods, or products) in same way (MPEP 2143 (1) (C).



Choh teaches:  “further comprising: determining that the received URL address indicates a directory resource when the last character of the received URL address is a slash after checking the last character of the received URL address and without requesting the response to the received URL address from the target server” (Cho [0010] [0011], if the suffix ends with a slash character during URL suffixes comparison, the suffixes match. If the suffixes do not end with the slash character, comparing the suffix with new suffix coming from new URL. Therefore, only the next new suffix is needed when the suffix does not match because the suffix does not end with slash character).
Regarding claim 7,
Choh teaches:
“A non-transitory computer readable recording medium storing a program which, when executed by a processor,” (Choh [0093], A software or programmable code embedded in a computer readable medium that is executed by a processor). 
“causes the processor to perform the method of determining the resource corresponding to the URL address according to claim 1” (the combination Choh and Soderberg teaches all the limitations of claim 1 as addressed above with respect claim 1.  See claim 1 for details).

Regarding claim 8,
Choh teaches:
(Choh [0093] [0012]Fig. 2, An apparatus comprising a processor for executing one or more computer  programs embedded in a computer readable device to implement the disclosed functions. Determining patterns of URLs. Anchor matching s system to determine the URLs pattern). 
“a reception unit configured to extract a URL address from a plurality of URL addresses in a target server and” (Choh [0011] [0072], suffixes of URLs. Each suffix corresponds to the last character of each URL after a non-relevant component removed from the URL).
“receive said URL address extracted from the target server, said reception unit configured to check a character located at a designated position of a character string in said URL address and determining if said character is a predetermined identification character;” (Choh [0010], determining whether the suffix ends with a slash character to determine a match with new pattern).
“a response request unit configured to request a response corresponding to the received the URL address from the target server when said character is not said predetermined identification character” (Choh [0010] [0011], if the suffix does not end with the slash, identifying the next new suffix to compare the suffixes to determine whether the two suffixes match. The new suffix obtained from a new URL). 
“an extraction unit configured to extract a response URL address corresponding to the received URL address from the response data sent by the target server responsive to the response request; and” (Choh [0011] [0072], the new suffix from new URL to be compared with stored suffix. The suffix obtained the URL after non-relevant components removed from the URL).
“a determination unit configured to determine a resource indicated by the received URL address by comparing the received URL address with the response URL address” (Cho [0010] [0011], comparing two URL suffixes to determine a match based on the suffix pattern ends with slash character. Repeatedly comparing the suffixes).
Choh does not explicitly teach “a resource” indicated by the URL after comparing the suffixes based on the slash character at the end of the suffix.
Soderberg teaches a convention use of forward slash for a URL. If the URL ends with forward slash, the URL represent a directory and the URL ending without forward slash represents a file URL (Soderberg col. 11 lines 12 -30).
Both Choh and Soderberg teach analyzing a uniform resource locator (URL). Therefore, it would have been obvious before the effective filing date of the claimed invention to one with ordinary skill in the art to modify Choh to determine whether a URL represents a directory or a file based on a forward slash character as disclosed by Soderberg, such feature is conventionally known  to identify whether a URL is represent a file or directory, and would have been consistent with rationale of use of known technique to improve similar devices (methods, or products) in same way (MPEP 2143 (1) (C).
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TESFU N MEKONEN whose telephone number is (571)270-0587. The examiner can normally be reached Monday - Friday, 8:00 AM to 4:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 5712703037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.N.M/Examiner, Art Unit 2454


/UMAR CHEEMA/Supervisory Patent Examiner, Art Unit 2454